Citation Nr: 0031694	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey D. Parker, Counsel


INTRODUCTION

The veteran had active military service from November 1993 to 
September 1996. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Detroit, 
Michigan, Regional Office (RO).  This case was previously 
before the Board and was remanded in October 1999. 

In a VA Form 9 dated August 10, 2000, the veteran refers to 
arthritis of the right knee, a March 1997 rating decision, 
"new" evidence to support his claim, and the 10 percent 
rating he was awarded for recurring dislocation of the right 
knee.  The Board notes that service connection has already 
been established for recurring dislocation of the right 
patella and that service connection for arthritis of the 
right knee was denied by a March 1997 rating decision.  
Although not clear, it appears that the veteran may be 
advancing a right knee arthritis claim (or claim to reopen) 
,an increased rating claim with regard to the currently 
service-connected recurring dislocation of the right patella, 
and perhaps other claims (or claims to reopen) regarding 
other disability of the knees.   This matter is hereby 
referred to the RO for clarification and any necessary 
action. 


REMAND

Although the October 1999 remand was for the purpose of 
affording the veteran a personal hearing before a member of 
the Board sitting at the RO, it appears that further action 
in this regard is necessary before the Board may proceed with 
appellate review. 

A December 1999 report of contact shows that the veteran 
elected a videoconference hearing.  A June 2000 letter from 
the RO to the veteran informed him that he was scheduled for 
a Travel Board hearing.  There is no indication from the 
record if such a hearing was conducted, although the 
representative appears to believe the hearing was canceled.  
At any rate, on a VA Form 9 dated August 10, 2000, the 
veteran subsequently indicated that he wanted a Travel Board 
hearing.  The Board requested clarification, and in a 
statement dated November 10, 2000, the veteran indicated that 
he wished to appear at a hearing before a member of the Board 
at the RO.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this newly enacted legislation provides for VA 
assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted assistance provisions to be more 
beneficial to the veteran.  Therefore, further preliminary 
action by the RO is necessary before the Board may properly 
proceed with appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take all appropriate action to ensure 
compliance with the assistance to the 
claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Such action should 
include, but not be limited to, obtaining 
all pertinent VA and private medical 
records not already of record and 
scheduling the veteran for a special VA 
medical examination in connection with 
his service connection claim.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if entitlement to service 
connection for left knee disability can 
be granted.  If the determination remains 
adverse to the veteran, then the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

3.  If the RO determines that service 
connection for left knee disability is 
not warranted, then the veteran should be 
scheduled for a personal hearing before a 
member of the Board sitting at the RO.  
The veteran and his representative should 
be informed of the date, time and place 
of the hearing, and a copy of the notice 
letter should be associated with the 
claims file.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to report 
for the hearing, then the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to ensure application of all 
applicable laws and regulations and to comply with the 
veteran's request for a hearing.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


